 in the Matter of BORDEN COMPANY, MARICOPA DIVISION CREAMERY,EMPLOYERandINTERNATIONAL ASSOCIATION OF MACHINISTS DISTRICT#49, PETITIONERCase No. 21-RC-1004.-Decided January 10, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Ben Grodsky,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner requests a unit of all mechanics and their appren-tices and helpers at the Employer's plant at Phoenix, Arizona.ThePetitioner contends that there are two employees in this unit; theEmployer contends that it has no employees who belong in such aunit.From the evidence adduced at the hearing, it appears that theday mechanic, Alberger, one of the individuals sought by the Peti-tioner, is a supervisor with power effectively to recommend the hireor discharge of employees.This leaves only one employee in the unitrequested.As the Board will not determine the bargaining represent-ative for a unit of one employee,a we shall dismiss the petition, and1Erie City Iron Works,85 NLRB 1308.88 NLRB No. 13.42 BORDEN COMPANY43shall therefore not pass upon the other unit contentions raised by theparties.Upon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.